                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:17-cv-118-FDW

ORLANDO HARSHAW,                          )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                            ORDER
                                          )
JEFFREY WALL,                             )
                                          )
            Defendant.                    )
__________________________________________)

       THIS MATTER is before the Court on the Parties’ Stipulation of Voluntary Dismissal

With Prejudice of All Claims, (Doc. No. 11). The Stipulation is signed by all parties in accordance

with Rule 41(a)(1) of the Federal Rules of Civil Procedure. The Final Pretrial Conference

scheduled for Tuesday, October 16, 2018, will be cancelled and the Clerk of Court will be

instructed to terminate and close this action.

       IT IS THEREFORE ORDERED that:

       1.      The Final Pretrial Conference scheduled for Tuesday, October 16, 2018, is

               CANCELLED.

       3.      The Clerk of Court is instructed to terminate and close this action.


                                            Signed: October 10, 2018




                                                 1
